Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). Claims 7-12 optionally depend on claim 6 and inherit this deficiency. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2018052346 A to Manabu Omi, et al., as evidenced by the GOOGLE PATENTS machine translation of this document. The page numbers referred to in the rejection correspond to those of the 14-page English machine translation (hereinafter referred to as 'Omi').
	Re claim 1, Omi discloses a method of determining performance data by capturing and evaluating sensor data while riding an at least partially muscle-powered bicycle on a path (Abstract, acquiring the correct inclination information of a bicycle by a bicycle comprising a controller while it is performing an acceleration motion. Fig. 1 diagrams a human-powered bicycle comprising pedals. 
Regarding the claimed ‘capturing and evaluating sensor data’: The description of Fig. 6 beginning in the last paragraph on P. 4/14 states that, ‘When the speed sensor S1 obtains information indicating that the speed is zero, i.e., the stationary sensor, the acceleration sensor S2 detects only the gravitational acceleration. Therefore, from the relative direction angle of the detected acceleration and the attitude of the tilt sensor 3, The initial tilt angle of the tilt sensor 3 can also be obtained. Next, traveling of the bicycle 100 is started, and the output waveform amplitude of the pressure sensor 11 is acquired in STEP2. Although the amplitude is obtained in the form of voltage, the relationship between the atmospheric pressure difference and the output waveform amplitude voltage is obtained by calling data measured using a device that generates a predetermined atmospheric pressure difference from the storage unit 15 in advance and calculating the atmospheric pressure difference ( (Step 3). The relationship between the pressure difference and the height difference is also called from the storage unit 15 to calculate the height difference (STEP 4). The conversion from the atmospheric pressure difference to the elevation difference can also be calculated by the equation (2) as described above. Next, in STEP 5, the inclination angle of the inclination sensor 3 is calculated using the equation (1) as described above. Next, in STEP 6, the output in the horizontal state stored at the time of initialization is called, and the road surface inclination angle is calculated by subtracting it. The table of the road surface inclination angle and the optimum gear corresponding thereto is called from the storage unit 15, and the optimum gear at this moment is selected (STEP 7).’ (emphasis added)
Regarding the claimed operation of the bicycle ‘on a path’, the Description beginning on P. 2/14 describes that the bicycle is to be ‘traveling on a road where the inclination changes’. The first paragraph of P. 5/14 also describes a process of calculating a ‘road surface inclination angle’. The road surface of varying inclination meets the claimed path.)
having at least two sensors, wherein at least air pressure signals are captured (The “Overall Configuration” section beginning on p. 3/14 describes an instrumented bicycle of the invention as comprising tilt sensor 3, pressure sensor 11, rotation detection unit 32, and a synchronous clock signal generation unit 33, and wherein, ‘The pressure sensor 11 detects the pressure of a fluid such as air, for example. The pressure sensor 11 includes, for example, a differential pressure sensor (relative sensor) whose resistance value changes due to physical deformation due to pressure, a Wheatstone bridge circuit having the differential pressure sensor as a part of resistance, and an output amplifier. The pressure (for example, atmospheric pressure) is detected based on the resistance change of the differential pressure sensor due to the pressure)’)
capturing at least one current air pressure signal for the ambient pressure, by at least one barometric pressor sensor, and deriving a current measure of elevation (pp. 4-5/14 describe Fig. 6, stating that, ‘traveling of the bicycle 100 is started, and the output waveform amplitude of the pressure sensor 11 is acquired in STEP2. Although the amplitude is obtained in the form of voltage, the relationship between the atmospheric pressure difference and the output waveform amplitude voltage is obtained by calling data measured using a device that generates a predetermined atmospheric pressure difference from the storage unit 15 in advance and calculating the atmospheric pressure difference ( (Step 3). The relationship between the pressure difference and the height difference is also called from the storage unit 15 to calculate the height difference (STEP 4). The conversion from the atmospheric pressure difference to the elevation difference can also be calculated by the equation (2) as described above.’)
determining a current gradient value of the path from the captured air pressure signals (P. 2/14 describes that, ‘a first feature of the present invention is that a pressure sensor that is attached to a bicycle and is movably arranged with respect to the bicycle to detect atmospheric pressure, an output of the pressure sensor, and a movement of the pressure sensor An inclination sensor that detects inclination information of the bicycle based on the information
P. 4/14 describes that, ‘the mathematical expression (2) is known.
ΔH = 18410.0 × (log10P1−log10P2) (2)
Here, P1 and P2 are values before and after the fluctuation of the atmospheric pressure. Moreover, the inclination information detection part 40 produces/generates inclination-angle (theta) as inclination information using Formula (1). Returning to the description of FIG. 3, the inclination information detection unit 40 executes synchronous detection based on the synchronous clock signal generated by the synchronous clock signal generation unit 33 and the periodic output signal output from the pressure sensor 11, Based on the result of the
synchronous detection, inclination information of the detection target in a predetermined direction is detected. The synchronous detection unit 41 performs synchronous detection based on the periodic output signal of the pressure sensor 11 described above and the synchronous clock signal generated by the synchronous clock signal generation unit 33. The synchronous detection unit 41 includes, for example, a lock-in amplifier circuit and a low-pass filter (LPF), and generates a DC signal proportional to the amplitude of the output signal of the pressure sensor 11. The tilt angle generation unit 42 generates the tilt angle θ as tilt information using the equation (1) based on the DC signal proportional to the amplitude of the output signal of the pressure sensor 11 generated by the synchronous detection unit 41.)’ (emphasis added))
	capturing track data and determining the current speed value (P. 3/14 describes Fig. 1 as illustrating that the system 1 has ‘speed sensor S1’ which communicates with control unit 12 via the communication unit 13. P. 5/14 describes that, ‘the speed information of the bicycle 100 is also used in addition to the road surface inclination angle information’)
	obtaining performance data from the current gradient value and current speed value (P. 5/14 describing Fig. 7 states that, ‘As shown in FIG. 7, after STEP 6 for calculating the road surface inclination angle, STEP 6 a for acquiring speed information is performed, and then the optimum gear is selected in STEP 7. The speed information can be acquired from a normal speedometer or an encoder type high-accuracy speed sensor attached to a wheel. Since it is known that the optimum gear depends not only on the road surface inclination angle
but also on the speed of the bicycle 100 at that moment, a more appropriate gear is selected by using the speed information as in this embodiment. In this case, a table that gives the optimum gear for the combination of the road surface inclination angle and the speed is stored in the storage unit 15.’ The Examiner is interpreting a selected optimal gear as obtained performance data.)
Re claim 3, P. 4/14  describing Fig. 5 indicates that the synchronous detection unit 41 which receives periodic output signals of pressure sensor 11 contains an amplifier and a low-pass filter for performing signal processing on the raw data of the pressure sensor.
Re claim 4, P. 3/14 describing Fig. 1 identifies ‘acceleration sensor S2’ which communicates with control unit 12.
Re claim 6, the description of Fig. 5 on P. 4/14 identifies the presence of a low-pass filter (LPF) in the signal processing circuit communicatively coupled to pressure sensor 11. As discussed in the 35 USC 112(b) rejection above, the recitation of “such as…” fails to positively require the specific types of disturbances listed because they are recited as optional.
Re claim 13, refer to the rejection of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Omi in view of US 2013/0132019 A1 to Suzuno.
Re claim 2, Although Omi teaches the same inventive concept substantially as claimed wherein elevation changes are determined based on barometric pressure sensor data, wherein this data is sampled periodically and time-aligned to a clock (See the description of Fig. 3 On p. 4/14 of Omi), Omi does not go into detail as to the sampling rate of the pressure sensor. 
Suzuno is an analogous instrumented bicycle that also determines altitude information and teaches a 50 Hz illustrative sampling frequency from a barometric pressure sensor – see [0073] of Suzuno.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have sampled the barometric pressure data of Omi at greater than 10 Hz without causing any unexpected results and for the purpose of obtaining sufficient granularity to be useful for the intended data processing. 
Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Omi in view of US 2006/0136173 A1 to Case, JR. et al (hereinafter 'Case').
Re claim 5, Although Omi teaches the same inventive concept substantially as claimed wherein elevation changes are determined based on barometric pressure sensor data, Omi is silent as to whether elevation signal processing additionally includes the use of data from a satellite system. 
Case is an analogous athletic performance monitoring system and method that describes in [0066] that barometric pressure data alone may not always be accurate for determining changes in elevation, and that a more robust scheme can use GPS data and barometric pressure data so that it can be determined whether a change in barometric pressure data is due solely or partly to changes in weather. 
It would have been obvious to one having ordinary skill in the art at the time of the invention that Omi could have been improved to factor in GPS data to produce the predictable advantage explicitly articulated by Case – ‘A barometric pressure sensor based altimeter could provide much more accurate altitude data if data from the GPS system (which has some altitude measurement capabilities) allowed the pressure sensor system to determine pressure changes due to weather.’
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Omi in view of US 2013/0054143 A1 to DeGolier. 
Re claim 7, Although Omi teaches the same inventive concept substantially as claimed wherein elevation changes are determined based on barometric pressure sensor data, Omi is silent as to whether an aerodynamic drag coefficient is determined. 
DeGolier is an analogous bicycle performance measuring system and method that teaches it was known to determine aerodynamic drag acting on a rider from sensor data (Abstract, [0020], [0025], [0044] of DeGolier.) It would have been obvious to one having ordinary skill in the art at the time of the invention that Omi could have been improved to account for aerodynamic drag for the predictable purpose of making his automatic gear selections more intelligent, as a rider experiencing additional drag from a headwind might benefit from reduced gearing, for example. 
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Omi in view of Case and further in view of US 2018/0005129 A1 to Moyerman et al. 
Re claim 8, Although Omi as modified by Case teaches the same inventive concept substantially as claimed including augmenting barometric pressure data with GPS data for more robust elevation change monitoring, the Omi-Case combination does not specifically contemplate whether the barometric pressure sensor and GPS sampling are performed at different rates. 
Moyerman is another analogous prior art athletic event monitoring and analysis system and method that explicitly teaches it was known in the art that ‘Various sampling frequencies may be employed for each sensor. The sampling frequency of each sensor may be independent from […] other sensors […] barometric pressure (e.g., from barometer 230) […] may be sampled at a sampling frequency of F, where F >= 100 Hz, which may provide higher classification accuracy […] GPS data including latitude, longitude, speed, and altitude […] may be streamed at a lower sampling frequency, F>= 5 Hz’ (See [0030] of Moyerman).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed that the Omi-Case combination could have taken advantage of different sampling rates for different data streams to satisfy design goals and without causing any unexpected results. Especially when GPS data is being used as a secondary source to augment or calibrate barometric pressure data, it may be unnecessary to sample GPS data at as high of a rate as the primary sensor. The Examiner additionally notes that motivation for less frequent GPS sampling is provided in the Case reference in [0063], ‘the GPS data may be sampled less frequently, thereby saving power’.
Re claim 9, Moyerman states in[0030] that optionally, ‘The sampling frequency of each sensor may be […] the same as […] other sensors of the plurality of sensors’ wherein these sensors include ‘barometric pressure’ and ‘GPS receiver’.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Omi in view of US 2015/0087264 A1 to Goyal.
Re claims 10-12, Although Omi teaches the same inventive concept substantially as claimed including periodically capturing sensor data from a plurality of sensors, Omi does not specifically contemplate varying the capture frequency based on a riding condition such as speed.
Goyal is an analogous prior art reference in the art of vehicle monitoring using a mobile device that teaches it was known in the art to increase sensor sampling rate to increase data granularity as a function of increased vehicle moving speed – see Goyal [0163], [0243], [0368].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed that Omi could have varied the frequency of his periodic sensor sampling as a function of bicycle speed to produce the predictable result of improved granularity during fast riding and power consumption during slow riding, as elevation changes would be expected to occur more slowly or not at all during low-speed riding or when the bicycle is stationary. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN J HYLINSKI/            Primary Examiner, Art Unit 3715